Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 09/20/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/107082 application as required by 37 CFR 1.55.
The ADS filed (page 3) appears to claim foreign priority by providing the Application Number, Country, Parent Filing Date and Access code; however, the Country listed in the box is incorrect and should be replaced with “CN”. 
Applicant is advised to provide the priority document or request to have it received and provide a 1.55(e) petition with a corrected ADS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862